Wilson, Judge:
The appeals for reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to approval by the court:
That the merchandise covered by the appeals for reappraisement listed in Schedule A, hereto attached and made a part hereof, consists of electrical connectors for aircraft, similar in all material respects to the merchandise involved in C. J. Tower & Sons of Buffalo, Inc. v. United States, Reap. Dec. 10563; that the issues are similar in all material respects to those involved in said Reap. Dec. 10563, and that the record therein may be incorporated herein.
That at the time of exportation of the merchandise listed in said Schedule A, the export value of said merchandise, as defined in Section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, was as set forth in Schedule B, hereto attached and made a part hereof.
That the appeals for reappraisement listed in said Schedule A are submitted for decision on the incorporated record and this stipulation.
*623On the agreed statement of facts and following our cited decision on the law, I find that the proper basis of appraisement for the merchandise in question, as hereinabove identified, is export value, as defined in section 402 (b), Tariff Act of 1930, as amended, and hold that such statutory value is as set forth in schedule B, hereto attached and made a part hereof.
Judgment will be rendered accordingly.